PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/254,853
Filing Date: 01/23/2019
Appellant(s): Anis Fauzi Bin Abdul Aziz et al.


__________________
Ronald O. Neerings
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 01/29/2021


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Argument for Ground 1 (claims 1-4, 7, 9 & 21)

Appellant provides following arguments. 

 Sundstrom fails to teach or suggest, “a second lead, including a first portion, and a second portion, the second portion of the second lead spaced apart from the second portions of the first leads in a gap in the repeating lead pitch pattern along the second direction, and the second portion of the second lead spaced apart from the lead locations of the repeating lead pitch pattern along the second direction”, as required by Claim 1.

Appellant argues, “there is NO GAP in the repeating pitch pattern (616 of the first portion of leads 217 or 620 of the second portions of leads 217) of any of the leads. More specifically, the spacing (616) between all first portions of the lead 217 is the same and there is no “gap” in the repeating pitch pattern of the first portion. Similarly, the spacing (620) between all second portions of the leads 217 is the same and there is no “gap” in the repeating pitch pattern of the second portions”.
Examiner argues, appellant’s argument is not persuasive because referring to annotated Fig. 7 below, there is clearly a gap (G) (as shown) in the repeating lead pitch pattern P1(620) (which repeats hence repeating) of the first leads . Further, second portion of the second lead lies in that gap (G) and is 

    PNG
    media_image2.png
    575
    562
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    591
    819
    media_image3.png
    Greyscale

An electronic device (Sundstrom, Fig. 8), comprising: a set of first leads (as shown), each of the first leads including a first portion (as shown), and a second portion (as shown), the second portions of the first leads extending parallel to one another along a first direction (as shown), the second portions of the first leads positioned in a repeating lead pitch pattern (P1/620, which repeats at the bottom and top of Fig. 7 above as shown and hence repeating lead pitch pattern) at lead locations equally spaced apart from one another along a second direction (second portion of the first leads are equally spaced apart by distance d1 along second direction at lead locations of the repeating pitch P1/620) , the second direction perpendicular to the first direction (as seen), and the second portions of the first leads having a formed non-planar shape(as seen in Fig. 7 above, second portion of first lead bended to lie on different plans and hence non-planer); a second lead (as shown), including a first portion (as shown) , and a second portion(as shown), the second portion of the second lead spaced apart (by distance d1) from the second portions of the first leads in a gap in the repeating lead pitch pattern (gap(G) as shown) along the second direction, and the second portion of the second lead spaced apart from the lead locations of the repeating lead pitch pattern along the second direction (as shown, second portion of the second lead spaced apart by distance d1 from the lead locations of the repeating lead pitch pattern P1/620) ; a semiconductor die (628, para [0039]), including an electronic component (inherent integrated circuit of die 628), and a bond pad (630, para [0039]) electrically connected to a terminal of the electronic component (inherent terminal of the integrated circuit); a bond wire (632, para [0039]) with a first end connected to the bond pad, and a second end connected to the first portion of one of the first leads (as seen); and a package structure (634, Fig. 8) that encloses the first portions of the first leads, the first portion of the second lead, and a portion of the semiconductor die (as seen in Figs. 7-8 above), the second portions of the first leads extending outward from the package structure, and the second portion of the second lead having an end that is exposed to an exterior of the package structure (as seen in Figs. 7-8 above, second portion of the first lead extending outwards from 634 and second portion of second lead having outermost end that is exposed to exterior of 634).

Sundstrom fails to teach or suggest, “a package structure that encloses the first portions of the first leads, the first portion of the second lead, and a portion of the semiconductor die, the second portions of the first leads extending outward from the package structure, and the second portion of the second lead having an end that is exposed to an exterior of the package structure”, as further required by Claim 1”.
Appellant argues, “there is no package structure disclosed in Figs. 7 & 9. Indeed, a package structure is shown in Figs. 1-5, 9 & 10 which clearly shows that no second end of any of leads 217 outside of the package structure has an end that is “exposed to the exterior of package structure 634”. Indeed, all of the second ends of leads 217 are spaced considerably away from the exterior of package 
Examiner argues, appellant’s argument is not persuasive because as clearly shown in annotated Fig. 7 above and in view of Figs. 8-9, “the first portion of the second lead” are  inside the package structure 634 and the “second potion of the second lead” is outside the packaged structure 634 (this is similar to the definition described in para [0021], Fig. 1 of the disclosure which states, “a second lead with an internal first portion…and an externally exposed second portion 112”). The second portion of the second lead in view of Figs. 7-8 above, clearly having an end (its farthest/outermost end) which is exposed outside the packaged structure 634. Disclosure clearly says “second portion” is the exposed portion 112(Fig. 1) which is no different (emphasis added) than the externally exposed portion of middle lead 217 in Sundstrom Fig. 7 above and as defined as the “second portion of the second lead”.

Sundstrom fails to teach or suggest, “Wherein the second portion of the second lead is equally spaced apart from two adjacent lead locations of the repeating lead pitch pattern along the second direction”, as required by Claim 2.
Appellant argues, claim 2 depends from claim 1 and stands allowable for the same reason as argued by the appellant for claim 1.
Examiner argues, same argument for claim 1 as presented above applies to claim 2 as well by virtue of its dependency on claim 1.
Appellant further argues, “distance “d1” as marked up….is the distance of the repeating lead pitch pattern. As such the second portion of the second lead ……is at a distance of the repeating pitch pattern - NOT spaced apart from the two adjacent lead locations of the repeating pitch pattern”.
Examiner argues, appellant’s argument is not persuasive because argument appear to be based on interpretation of “repeating lead pitch pattern” as “pitch P2” as annotated Fig. 7 in final rejection, which is not correct. Referring to annotated Fig. 7 as well as in the body of the final rejection, (by distance d1) from two adjacent lead locations of the repeating lead pitch pattern (P1/620) along the second direction.

Claims 3-4, 7 depends from claim 1 and stands allowable
Appellant argues, Claims 3-4, 7 should be allowable for the same reason as argued by the appellant for claim 1 by virtue of their dependency on claim 1.
Examiner argues, same argument for claim 1 as presented above applies to claim 3-4, 7 as well by virtue of their dependency on claim 1.

Claim 9 depends from claim 1 and stands allowable. Sundstrom fails to teach or suggest, “Wherein the gap in the repeating lead pitch pattern includes two lead locations”, as required by Claim 9.
Appellant argues, Claim 9 should be allowable for the same reason as argued by the appellant for claim 1 by virtue of their dependency on claim 1.
Examiner argues, same argument for claim 1 as presented above applies to claim 9 above by virtue of their dependency on claim 1.
Appellant further argues, there are NO gaps in Sundstroms’ repeating pitch pattern. Repeating pitch PI in Sundstrom is part of the repeating pitch pattern - NOT a “gap” in the repeating pitch pattern.
Examiner argues, Appellant’s argument appear to be based on the interpretation of “repeating typographical error. As further clarified in Fig. 7 above, Sundstrom’s gap (G) is clearly a gap between repeating pitch pattern (i.e. pitch/620 between bottom two leads 217 and pitch/620 between topmost two leads forms a repeating lead pitch pattern) and not part of the repeating lead pitch pattern.

Claim 21 depends from claim 1 and stands allowable. Sundstrom fails to teach or suggest, “Wherein the second lead is not electrically connected to the semiconductor die”, as required by Claim 21.
 Appellant argues, Claim 21 should be allowable for the same reason as argued by the appellant for claim 1 by virtue of their dependency on claim 1.
Examiner argues, same argument for claim 1 as presented above applies to claim 21 by virtue of its dependency on claim 1.
Appellant further argues, “paragraph [0003] above clearly states that inside the package body, each inner lead bond is electrically connected directly (e.g. via a direct connection to the IC die/dice) or indirectly, (e.g., via bond wires). In either case, there are no second leads in Sundstrom that are NOT electrically connected, either directly or indirectly, to the semiconductor die”. 
Examiner argues, paragraph [0003] refers to background section of Sundstrom and not specific to Figs. 7-8, therefore should not have been relied upon as a feature of Figs.7-8. Moreover, according to paragraph [0039] and Figs. 6-7 of Sundstrom, anticipated intermediate device once die 628 is paced on the die attach pad 602 and before the bond wire 632 is connected to die 628 could have been wherein the lead 217 is not connected to the semiconductor die (it is anticipated from paragraph [0039] that bond wires 630 are electrically connected to die 628 after placing the die 628 on the die attach pad 602, therefore intermediate device will read on the claimed limitation as argued). But even if arguendo, Sundstrom fails to disclose the above limitation, claim 21 depends from claim 1 and stands rejectable for the same reason as set forth above by virtue of its dependency on a rejectable base claim.

Argument for Ground 2 (claims 5, 6, and 8)
Appellant provides following arguments. 

Sundstrom & Suppelsa fails to teach or suggest all of the limitations of Claim 5.
Appellant argues, Claim 5 should be allowable for the same reason as argued by the appellant for claim 4 by virtue of its dependency on claim 4 even if Suppelsa teaches the claim 5 limitation.
Examiner argues same argument for claims 1, 3 & 4 as presented above applies to claim 5 by virtue of its dependency on claims 1, 3 & 4 and also argues, Suppelsa discloses the “gull-wing” or “S” shape feature as asserted in office action and therefore Sundstrom & Suppelsa reads on claim 5. 
Sundstrom & Suppelsa fails to teach or suggest all of the limitations of Claim 6.
Appellant argues, Claim 6 should be allowable for the same reason as argued by the appellant for claim 3 by virtue of its dependency on claim 3 even if Suppelsa teaches the claim 5 limitation.
Examiner argues same argument for claims 1 & 3 as presented above applies to claim 6 by virtue of its dependency on claims 1 & 3 and maintains the position that Suppelsa teaches the “gull wing” or “S” shape feature as asserted in office action and therefore Sundstrom & Suppelsa reads on claim 6. 
Sundstrom & Suppelsa fails to teach or suggest all of the limitations of Claim 8.

Examiner argues same argument for claim 1  as presented above applies to claim 8 by virtue of its dependency on claim 1 and also maintains the position that Suppelsa teaches claimed “gull-wing” or “S” shape feature as asserted in office action and therefore Sundstrom & Suppelsa reads on claim 8.

Argument for Ground 3 (claims 11-13, 25)
Rostoker fails to teach or suggest, “Providing a lead frame with a Y shaped feature having branch portions connected to a dam bar in a prospective gap in an equally spaced repeating lead pitch pattern. ...” as required by Claim 11. Claims 12 & 25 stands allowable being dependent on claim 11. Claims 13 stands allowable being dependent on claim 12
Appellant argues, Rostoker fails to teach above limitation and therefore Saiyajitara and Rostoker fails to teach claim 11. Claims 12-13 & 25 should be allowable being dependent on claim 11.
Examiner submits, advisory action dated 02/03/2021 indicated claim 11 as allowable. Claims 12-13 & 25 were allowable being dependent on an allowable base claim 11. Accordingly, associated rejection of claims 11-13 & 25 are hereby withdrawn. 

Argument for Ground 4 (claims 14 & 17)
	Any combination of Saiyajitara, Rostoker & Chow fails to teach or suggest all of limitations of claim 14. Claim 17 stands allowable being dependent on claims 11. 
Appellant argues, claim 14 should be allowable for the same reasons set forth above by the appellant in support of the patentability of claims 11 & 12 and claim 17 should be allowable for the same reasons set forth above by the appellant in support of the patentability of claim 11.

Argument for Ground 5 (claims 15 & 16)
Any combination of Jeong & Suppelsa fails to teach or suggest “forming the second portions of the first leads into non-planer shapes after performing lead cut process” as required by claim 15. Claim 16 allowable being dependent on claim 15.
Appellant argues “while Suppelsa does teach having “leads extend radially from the edges of the IC packages, and are formed into a “gull-wing” or “S” shape to facilitate inter connection of the leads to substrate or printed circuit board” , such teaching is incompatible with Jeong’s micro lead frame structures which do not have leads extend away from the package structure”.
Examiner submits, Appellant’s argument about Jeong reference is irrelevant and seemingly in error since Jeong reference was not used in the rejections of claims 15 & 16 as set forth in the office action. However, advisory action dated 02/03/2021 indicated claim 11 as allowable and accordingly claims 15 & 16 were allowable being dependent on an allowable base claim 11. Accordingly associated rejection of claims 15 & 16 are hereby withdrawn. 

(3) WITHDRAWN REJECTIONS
Claims 11-17 & 25 (as indicated in response to argument above).
Claims 10, 22-24 (as indicated in advisory action dated 02/03/2021).

For the above reasons, it is believed that the rejections of claims 1-9 & 21 should be sustained.

Respectfully submitted,

/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
Conferees:
Khaja Ahmad
/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        
Daniel Wu
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.